Citation Nr: 1752568	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-34 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left wrist disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and adolescent adjustment reaction.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1973 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  After the hearing, the Veteran submitted additional medical evidence, along with a written statement that he waived review by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (b) (2017).

In light of the evidence of record, the Board has recharacterized the acquired psychiatric disability claim more broadly as is reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required as further development is necessary prior to adjudication of the issues on appeal.  

Increased Rating - Left Wrist

During the June 2012 Board hearing, the Veteran testified that his left wrist disability has worsened since the last evaluation of severity in February 2012.  Specifically, the Veteran indicated that his left wrist disability causes pain, tingling and numbness from his left wrist to his left elbow.  Therefore remand is warranted to afford the Veteran a VA examination to determine the severity of his left wrist disability, to include musculoskeletal and neurological examinations to determine the severity, if any, of any nerve and/or muscle damage in his left arm.

Service Connection for an Acquired Psychiatric Disability

The Board finds that an addendum opinion is needed from the March 2012 VA examiner to address the proper legal standard with respect to the claim for service connection for an acquired psychiatric disorder, to include depressive disorder on a preexisting basis.

The March 2012 VA opinion is inadequate because the examiner found that it was not possible to determine whether the Veteran's depression was aggravated beyond its natural progression without resorting to speculation.  However, the examiner did not indicate with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  Further, as the VA examiner did not indicate whether the Veteran's current psychiatric disability clearly and unmistakably preexisted service, he did not provide an opinion that satisfies the legal standard of clear and unmistakable evidence.  Therefore, upon remand, an addendum opinion is required to determine whether (1) an acquired psychiatric disability clearly and unmistakably preexisted service, and (2) clearly and unmistakably was not aggravated beyond its natural progression by service.

Service Connection for a Back Disability

The Veteran contends that his current back disability is caused in-service injuries.  During the June 2017 Board hearing, the Veteran testified that he initially injured his back when he was "thrown up against the wall" while carrying wall lockers upstairs and then again when he slid off his bicycle as he came around a curve.  The Veteran indicated that he did not seek treatment for his back while in service because "you do not complain" in service.  Instead, he reported that he self-medicated with alcohol.  

The Veteran has not been afforded a VA examination regarding the etiology of his back disability.  As the evidence shows that the Veteran has been diagnosed with mild degenerative changes of the lumbar spine, 7.5 degree scoliosis to the left, and moderate osteophytes of the lower lumbar spine, remand is necessary to obtain a VA examination and opinion of the back. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his left wrist disability, to include any associated muscle and nerve damage.  The electronic claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.  

Upon examination of the record and the Veteran, the examiner should address the following:

a.  Record in detail the Veteran's history of left wrist symptoms, including how they affect his ability to function.

b.  List all symptoms of the Veteran's left wrist disability, including any affecting the muscles and/or nerves.

c.  To the extent possible, distinguish the symptoms due to muscle damage from those due to nerve damage, and address each nerve separately.  If this is not possible, identify all symptoms that overlap.

d.  Evaluate the severity of any muscle and nerve damage.

e.  With regard to each affected nerve, characterize the nerve damage as mild, moderate or severe.

A complete rationale is requested for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Return the claims file return the claims file, to include a copy of this remand, to the March 2012 VA examiner for an addendum opinion regarding the nature and etiology of any and all acquired psychiatric disabilities diagnosed proximate to, or during the pendency of, this appeal.  If the examiner is unavailable, the opinion should be rendered by another appropriate medical professional.

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner should specifically discuss the following evidence:

a.  Although adolescent adjustment reaction is noted in the May 1972 enlistment examination notes and the record contains a March 1972 letter from the Veteran's private treating physician regarding the diagnosis of adolescent adjustment reaction when the Veteran was a teenager, clinical psychiatric evaluation is marked normal on the Veteran's May 1972 enlistment examination.

b.  Service treatment records show a May 1975 notation of adolescent adjustment reaction and suicide gesture and the examiner noted a diagnosis of depression and anxiety

c.  The Veteran contends he experienced mistreatment and harassment by his superior officer.  He also indicated that as a result of the harassment and mistreatment, he overdosed on a drug and had to get his stomach pumped.

d.  A June 2017 letter from a private physician regarding the Veteran's reported psychiatric symptoms.

Upon review of the claims file and examination of the Veteran, the examiner should answer the following questions:

a. Is there clear and unmistakable evidence (i.e., obvious, manifest and undebatable) that any acquired psychiatric disorder, to include a depressive disorder preexisted the Veteran's entrance into active service in March 1973? Why or why not? 

b. For any current acquired psychiatric disability, such as a depressive disorder, that is found to have clearly and unmistakably preexisted service, is there clear and unmistakable evidence that it was NOT aggravated beyond its natural progress?

c.  For any current acquired psychiatric disability, such as a depressive disorder, that is NOT found to have clearly and unmistakably preexisted service, is it at least as likely as not (a 50 percent or greater probability) the Veteran's identified psychiatric disorder(s) had its onset during, or are otherwise related to, his military service?

A complete rationale is requested for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for VA examination to determine the etiology of his back disability.  The electronic claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.  

Upon review of the claims file, the examiner should address the following:

Is it as least as likely as not (50 percent probability or greater) that a back disability manifested during active service or is otherwise causally or etiologically related to his active service?

The examiner should specifically discuss the Veteran's statements regarding his in-service injuries and the private treatment notes that note diagnoses of mild degenerative changes of the lumbar spine, 7.5 degree scoliosis to the left, and moderate osteophytes of the lower lumbar spine.

A complete rationale is requested for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




